Citation Nr: 0424097	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from May 5, 1987 to July 
23, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for schizophrenia, paranoid type.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded for the following:  to obtain the 
veteran's service personnel records; to obtain pre-
service medical records from Brokaw Hospital; to obtain 
medical records used in the Social Security 
Administration disability determination; to obtain a VA 
mental examination; to provide the veteran with a VCAA 
compliant notification letter.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed.  See VAOPGCPREC 3-2003 (2003).  The Board 
also notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  In making its 
determination, the Board must determine the credibility and 
probative value of the evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert at 54. 

Although private treatment records have been offered for the 
record, a VA examination to include a diagnosis of the 
veteran's currently manifested paranoid schizophrenia and an 
opinion as to whether this was incurred in or aggravated by 
service has not been conducted.  As noted above, the changes 
in law brought about by the enactment of the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), are applicable to this appeal, 
as are the implementing regulations, at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003). 

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A;  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  A remand would also 
allow the RO the opportunity to inform the veteran that he 
should provide any evidence in his possession that pertains 
to the claim.  See VAOPGCPREC 1-2004 (February 24, 2004).
Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  Obtain the veteran's personnel file 
and clinical records.

2.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the Brokaw Hospital and 
request copies of all medical records 
from October 1983 through May 1987 
pertaining to treatment for the veteran's 
mental health disorders.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file. 

3.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the U.S. Social Security 
Administration and request copies of all 
medical records used by that agency in 
making its determination that the veteran 
was disabled for Social Security 
Administration purposes.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file. 

4.  The veteran should be afforded a VA 
psychiatric examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner before the 
examination.  The VA psychiatrist should 
conduct any indicated studies, note 
whether the claims folder was reviewed, 
and state a medical opinion in response 
to each of the following items:

(a).  State the diagnoses of all the 
veteran's current psychiatric disorders;

(b).  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to the time of onset 
of the disorder;

(c).   If the veteran has any psychiatric 
disorders that began after service, for 
each such disorder, state a medical 
opinion as to whether the disorder is the 
result of a disease, injury, or other 
incident of service;

(d).  If the veteran has any psychiatric 
disorders that began before his active 
service (May 5,1987, to July 23, 1987), 
for each such disorder, state a medical 
opinion as to whether there was an 
increase in the severity of the disorder 
in service, and, if so, whether such 
increase was beyond the natural progress 
of the disease.

5.  The RO should also send the veteran a 
VCAA letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  
The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
The veteran and his representative must 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim of compensation 
under 38 U.S.C.A. § 1151, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the claim should be re-
adjudicated.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be furnished a 
Supplemental Statement of the Case, to 
include all additional applicable laws 
and regulations, and the reason for the 
decision.  The appellant must be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



